United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Joel A. Stanley			:
Patent No. 8,557,070				:
Issue Date: October 15, 2013			:		Decision on Petition
Application No. 13/043,052			:		
Filing Date: March 8, 2011			:
Attorney Docket No. 1328JW-61395		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed July 5, 2022, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is granted.

A petition under 37 C.F.R. § 1.378(b) was filed on October 14, 2021.  The Office issued a decision dismissing the petition on May 5, 2022.  The decision requests additional information concerning the delay in filing the petition.  A renewed petition was filed with additional information on July 5, 2022.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied.  Therefore, the 3.5 year maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision.  The Office notes the 7.5 year maintenance fee was timely paid with a surcharge on October 14, 2021.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions